DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 14, there is no antecedent basis for the limitation, “said strapping material” in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Persson (US 3,667,377) in view of Burford (US 3,918,358).
Regarding claim 1, Persson discloses a method of forming a bale of biomass feedstock or cotton gin trash (see col. 2, line 1) bound with strapping material (15) comprising the steps of:
providing a baling press (fig. 1) comprising an extrusion chamber chute (see the right half of the press in fig. 1) comprising a bale exit end (see the right half of the press in fig. 1), a compression ram platen (12) comprising one or more slots (23, fig. 3), a strapping material storage and dispensing assembly (16) and a strapping material insertion assembly (fig. 2), wherein said strapping insertion assembly comprising one or more inserter shafts (18), one or more strapping retention elements (28 and 32-34) (see fig. 2), one or more strapping guide elements (23), and one or more positioning elements (24 or 27);
positioning said strapping material storage and dispensing assembly (16) on a first side of said baling press (fig. 1);
positioning said strapping material insertion assembly (18) on the first side of said baling press (fig. 1) with the exception of said retention elements (28) which are positioned on a second side of the baling press (fig. 1);
Figure 1 shows that the strapping material (15) is positioned on the first side of the press; therefore, the strapping material (15) can be delivered only from the first side of the press, and the strapping material (15) is not delivered from the opposite side of the press]; and 
upon final charge of feedstock material for each bale (see a final bale in a shade area on the right side of fig. 5), inserting the strapping material (15) through said extrusion chamber chute (fig. 6) proximate a pressure plate of the compression ram platen (12) (fig. 6) with said one or more inserter shafts (18).
Persson does not expressly disclose the strapping material storage and dispensing assembly comprises a strapping dispensing unit carrying at least one strapping spool and the strapping insertion assembly comprises an encasing.
Burford can be applied to teach it is old and well known in baling art to provide a baler (fig. 1) having a strapping dispensing unit (see "dispensed" in col. 4, lines 9-10) carrying at least one strapping spool (see a spool (8 or 10) in fig. 5) and a strapping insertion assembly (2) comprises an encasing (fig. 12). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the strapping dispensing unit of Persson with a spool for dispending the strap and the strapping insertion assembly of Persson with an encasing, as taught by Burford, for easing the dispensing 
Regarding claim 2, the method of claim 1, Persson discloses the method further comprising trapping a loop (35A or 35B) of strapping in said retention elements (28) (fig. 7) for ease of user grip (col. 3, lines 40-55).
Regarding claim 3, the method of claim 1, Persson discloses further comprising pulling (i.e. by twisting) a strapping loop to a desired length (see the loop (35) is shorter in fig. 8 than it is in figure 7) and cutting the strapping (see "severe" in col. 4, lines 34-38).
Regarding claim 4, the method of claim 1, Persson discloses further comprising tightening and securing [i.e. securing by twisting the loop of the strapping material (fig. 8), and see "the wires .. put under tension" in the last two lines of col. 3] said strapping material to the formed bale.
Regarding claim 5, the method of claim 4, Persson discloses the tightening and securing is performed near the bale exit end of the extrusion chamber chute [see fig. 1, note that the Examiner defined the bale exit end is the right half of the baling press as set forth in claim 1 above; and thus fig. 1 shows the tightening and securing step (see claim 4 above) is performed near the bale exit end as defined by the Examiner).
Regarding claim 6, the method of claim 1, Persson discloses the strapping retention elements comprise a gate (see the illustration directly below) [note that the definition of a gate is “an opening in a wall”, the illustration below shows an opening in a wall].

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
In Applicant's arguments filed October 29, 2021, Applicant argued that Persson no longer discloses the amended claim 1 because Persson does not disclose strapping dispensing and inserting assemblies on one side of the baling press and no strapping is delivered from the opposite side of the baling press. This argument has been fully considered. However, the claim does not require no strapping is delivered from the opposite side of the baling press. 
The following explanation on why Persson still reads on the amended limitation:
Delivering the strapping material (15) to the strapping material insertion assembly (18) from the strapping storage and dispensing assembly (16) positioned on the first side (i.e. the bottom side of the baling press as shown in fig. 1) of the baling press, wherein the strapping material (15) is only delivered from the first side of the baling press (see fig. 1). Figure 1 shows that the strapping material (15) is positioned on the first side of the press; therefore, the strapping material (15) can be delivered only from the first side of the press, and the strapping material (15) is not delivered from the opposite side of the press. Accordingly, the Persson reference still reads on this limitation because this limitation does not require the opposite side of the baling press is free of strapping.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various baling apparatus having strap dispensing and inserting assemblies.
US 4,930,411 to Naaktgeboren discloses a baler having strap inserting (76) and dispensing (84) assemblies on one side of the baler and no strapping dispensing assembly on an opposite side of the baler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	January 15, 2022